      Case
      Case 2:20-cv-01461-JCM-NJK
           2:20-cv-01461-JCM-NJK Document
                                 Document 16
                                          13 Filed
                                             Filed 09/11/20
                                                   09/10/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 3
                                                                      4



1    Scott E. Gizer, Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, NV 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendants
7    OLD REPUBLIC NATIONAL TITLE INSURANCE
     COMPANY, OLD REPUBLIC TITLE INSURANCE
8    GROUP, INC. and OLD REPUBLIC TITLE OF NEVADA
9
                                  UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11

12
      WELLS FARGO BANK, N.A., AS                           Case No.: 2:20-cv-01461-JCM-NJK
13    TRUSTEE, ON BEHALF OF THE
      HOLDERS OF THE HARBORVIEW
14    MORTGAGE LOAN TRUST MORTGAGE                         ORDER GRANTING
                                                            AMENDED        STIPULATION
                                                                    STIPULATION  AND
      LOAN PASS-THROUGH CERTIFICATES,                      TO EXTEND DEFENDANTS'  TIME
                                                            PROPOSED ORDER EXTENDING
15    SERIES 2006-12,                                       DEFENDANTS’
                                                           TO RESPOND TOTIME TO RESPOND
                                                                         COMPLAINT
                                                            TO COMPLAINT
16                            Plaintiff,
17                                                         (First Request)
                       vs.
18
      OLD REPUBLIC TITLE INSURANCE
19    GROUP, INC., et al.,
20                            Defendants.
21

22

23              Defendants Old Republic National Title Insurance Company (“ORNTIC”), Old Republic

24   Title Insurance Group, Inc., and Old Republic Title of Nevada (“ORTN”) (collectively,

25   “Defendants”) and plaintiff Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of the

26   Harborview Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12

27   (“Wells Fargo”) (collectively, the “Parties”), by and through their counsel of record, hereby

28   stipulate as follows:

                                                       1
                  STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     575155.1
      Case
      Case 2:20-cv-01461-JCM-NJK
           2:20-cv-01461-JCM-NJK Document
                                 Document 16
                                          13 Filed
                                             Filed 09/11/20
                                                   09/10/20 Page
                                                            Page 2
                                                                 2 of
                                                                   of 3
                                                                      4



1               WHEREAS, Wells Fargo commenced the action by filing a Complaint on August 5,
2    2020, in the Eighth Judicial District Court for the State of Nevada, Clark County (Case No. A-20-
3    819092-C).
4               WHEREAS, on August 6, 2020, ORNTIC filed a Petition of Removal with this Court,
5    based upon diversity jurisdiction (ECF No. 1);
6               WHEREAS, on August 20, 2020, Wells Fargo served ORTN with the complaint pursuant
7    to the executed summons filed on August 31, 2020 (ECF No. 7);
8               WHEREAS, on August 26, 2020, Wells Fargo purported to serve the complaint upon
9    ORNTIC;
10              WHEREAS, on September 8, 2020, Wells Fargo filed a Motion to Remand to state court
11   (ECF No. 10);
12              WHEREAS, ORTN’s response to the complaint is due on September 10, 2020 and if
13   served on August 26, 2020, ORNTIC’s response to the complaint is due on September 16, 2020;
14              WHEREAS, Defendants’ counsel is requesting an extension of time to respond to the
15   complaint to afford Defendants’ counsel additional time to review, analyze and respond to Wells
16   Fargo’s complaint;
17              WHEREAS, Wells Fargo does not oppose the extension and has agreed to extend
18   Defendants’ time to respond to the complaint to on or before September 23, 2020; and
19              WHEREAS, this is the first stipulation for an extension of Defendants’ time to respond to
20   the complaint.
21              Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
22   and agree as follows:
23              1.      Defendants shall respond to the complaint on or before September 23, 2020.
24              2.      Defendants intend to preserve their rights and do not expressly waive any and all
25   defenses listed in Fed. R. Civ. P. 12(b), including by way of example only, and without limitation,
26   with respect to whether they are subject to personal jurisdiction in this forum, and with respect to
27   whether service of process of the complaint and summons were adequate.
28   ///
                                                          2
                     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     575155.1
      Case
      Case 2:20-cv-01461-JCM-NJK
           2:20-cv-01461-JCM-NJK Document
                                 Document 16
                                          13 Filed
                                             Filed 09/11/20
                                                   09/10/20 Page
                                                            Page 3
                                                                 3 of
                                                                   of 3
                                                                      4



1    DATED this 10th Day of September, 2020      DATED this 10th Day of September, 2020
2    WRIGHT FINLAY & ZAK, LLP                    EARLY SULLIVAN WRIGHT
                                                  GIZER & McRAE LLP
3

4          /s/-Lindsay D. Robbins                      /s/-Sophia S. Lau
     By: _______________________________         By: _____________________________________
5       Darren T. Brenner                           Scott E. Gizer
        State Bar No. 8386                          State Bar No. 12216
6       Lindsay D. Robbins                          Sophia S. Lau
        State Bar No. 13474                         State Bar No. 13365
7
        7785 W. Sahara Ave, Suite 200               8716 Spanish Ridge Ave., Ste. 105
8       Las Vegas, NV 89117                         Las Vegas, NV 89148

9        Attorneys for Plaintiff                      Attorneys for Defendants
         WELLS FARGO BANK, N.A.                       OLD REPUBLIC NATIONAL TITLE
10                                                    INSURANCE COMPANY, OLD REPUBLIC
                                                      TITLE INSURANCE GROUP, INC. amd
11
                                                      OLD REPUBLIC TITLE OF NEVADA
12

13                                             ORDER
14                                            IT IS SO ORDERED:
15

16
     Dated:     September 11, 2020                By:
17                                                      Nancy J. STATES
                                                        UNITED   Koppe MAGISTRATE JUDGE
                                                        United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28

                                                  3
                 STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     575155.1
